Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Response to Amendment
To summarize applicant has amended the independent claims to recite that the UAV determines/record the distance to the ground of the camera when the plurality of images are captured.
Claim Interpretation
In regards to the independent claims’ amendments. The applicant cited [0121] as providing grounds for the amendment, in this paragraph a method wherein a ground level image is taken which is then used to determine the heights of the camera for the other images in the sequence is disclosed. Currently BRI/plain meaning of the claim language would include this method but also other methods such as determining in real-time the altitude using other sensors/sensors other than the camera (e.g. using an altimeter on the drone to determine a camera’s position/altitude). This is only to say the current BRI of the claim language would include any sort of means/method for determining the height of the camera. This section is provided only to make more clear the examiner’s interpretation of the claim language and allow the applicant to response/amend the claim should they have not intended this interpretation/broadness of the claims.
Response to Arguments
Applicant argues that Saez doesn’t teach the amended subject matter of the independent claims. And additionally it is argued that doesn’t teach/suggest the use of height information for identifying pests (corresponding to newly added claims 16-17).
As a note to the applicant Saez, while it discloses determining altitude of the camera/probe, performs this altitude determination by using a camera/sensor onboard the UAV, this sensor wouldn’t be equivalent to the camera (which records images of the plant) of the applicants claims (which is akin to the probe of Saez). If applicant were to amend the independent claims to recite that the camera of the claims is also the specific sensor used to determine the height of the images/camera when the images were taken (i.e. a broader version of the specific height determiantion method disclosed [0121]) then it Saez wouldn’t teach the amendment.
In regards to independent claims (recording of height information of the camera while taking the images), Saez does teach such height determination of the camera/sensor payload as part of the probe positioning in order to increase the likelihood of finding pests. i.e. it is monitoring/recording the position (altitude) of the probe/camera in order to make sure it reaches/it located at the prober insertion depth. Saez teaches in Columns 13-14, lines 41-16, “Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant). To account for this variation, the crop type and targeted crop stress may be programmed into memory/storage of the system 100 before launch. The combination of observations by the downward directed microwave radar 162 and pre-programmed crop type and crop target stress information informs the controller 114 when preparing to lower/dip the elongate probe 112 below the crop canopy 102. In accordance with the data input, the UAS 108 dips the elongate probe 112 into the crop 104 to a predetermined depth to increase the likelihood of finding the targeted crop stress. For example, the sensor package may be lowered 18 inches below the top of a corn plant crop canopy to observe a disease such as Goss's Wilt. In example embodiments, sampling may be performed according to specific zones. The zones can be user-defined or automatically detected based on present or past detection of threats. Alternatively, the data provided to a user/grower may be classified according to the sampling zones. The data can include, inter alia, a financial valuation of crop threats found therein. The insertion depth to which the elongate probe 112 is inserted into the crop may be calculated by subtracting the altitude of the UAS 108 above the crop as determined by the output from the downward microwave radar 162 and/or LiDAR sensors from the combined length of the retractable boom assembly 110 and elongate probe 112. The UAS autopilot receives the IMU 198, 200 and altitude data from the sensor package microprocessor/controller 114 to continually adjust the altitude of the system 100 to facilitate stable data capture.” Here teaches the determining of UAV altitude (distance to ground) using sensors on the UAV body and then using this altitude to determine the altitude of the payload (camera) which is used as part of the imaging/related to the type of crop pest/disease being searched for/identified. However this is a altitude relative to the canopy not the ground. However in the following paragraphs Column 14, lines 14-46, ‘Referring again to FIGS. 11D, 13, and 14 the elongate probe 112 and sensor package 106 have an interior space or lumen 202 disposed centrally therein. A ground contact probe 204, depicted in FIGS. 21-24 is further disposed within the lumen 202, as illustrated by FIGS. 11F, 11E, and 25. Referring back to FIGS. 21-24, the ground contact probe 204 comprises a tube 206 with a rod 208 disposed through the hollow interior of the tube 206. When an exterior end 210 of the rod 208 contacts the ground, the rod 208 slides vertically within the internal tube 206. A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed. A downward facing LiDAR sensor may produce inaccurate observations of distance to the ground resulting from detection of leaves, spider webs, and/or other debris within and below the crop canopy. However, the physical rod 208 has enough weight and structural integrity to negotiate small obstructions so that a reliable ground observation or solid object detection is obtained. Observations made by the ground contact probe 204 may be filtered by software algorithms, which may be performed by the microprocessor/controller 114, to smooth the data for correspondingly smooth lowering of the UAS 108 to a desired depth. The weight and length of the ground touch sensor rod 208 may be customized to suit different crops and/or crop conditions.” Here teaches an additional/alternative method of using a ground touching rod to determine the height of the sensor (camera) as part of the imaging of pest/disease.
As to using the height for determining the type of weed, while Saez does relate the height to the type of pest/disease on a crop (nitrogen deficiency is located on the bottom/around the roots, soybean aphids on the leaves of the soybeans, goss wilt being located near the top (18 inches below canopy) of corn) these pest/diseases are all located on/part of the crop plant i.e. not weeds, as such Saez don’t teach using the height of an image to discriminate and/or identify weeds within the image.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Saez fails to disclose weed identification based on at least in part the altitude/height of the image. No other prior art was found to disclose that the height of the image/camera can be used to determine/identify weeds. Prior of record uses the height of the weed itself is used to determine the type of weed (EP 1000540 A1). To put more clearly the difference between the claims and prior art, applicant is claiming that the height where the weed is detected (i.e. height of camera/image) is used to determine the type of weed and not the height of the weed itself being used. 
	The closest Saez comes to claims 16/17 is found in Column 13-14, lines 40-06, “Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant). To account for this variation, the crop type and targeted crop stress may be programmed into memory/storage of the system 100 before launch. The combination of observations by the downward directed microwave radar 162 and pre-programmed crop type and crop target stress information informs the controller 114 when preparing to lower/dip the elongate probe 112 below the crop canopy 102. In accordance with the data input, the UAS 108 dips the elongate probe 112 into the crop 104 to a predetermined depth to increase the likelihood of finding the targeted crop stress. For example, the sensor package may be lowered 18 inches below the top of a corn plant crop canopy to observe a disease such as Goss's Wilt. In example embodiments, sampling may be performed according to specific zones. The zones can be user-defined or automatically detected based on present or past detection of threats. Alternatively, the data provided to a user/grower may be classified according to the sampling zones. The data can include, inter alia, a financial valuation of crop threats found therein.” While this contains similar underlying principles as applicants claims  i.e. the specific height location (camera’s height) relates to the type/species found Saez is different in that the species of disease/pest is preprogrammed ahead of time as opposed to being identified using the insertion depth of the probe. Further Saez is identifying pest/disease (part of/found on the crop) and not weeds. As such it would require improper hindsight Bias to modify Saez to teach claim 16/17.
	Additionally, claims 16-17 being amended into the independent claims would also overcome/render mute the double patenting rejections resulting from 
US 11137775 B2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10627386 B2, Saez et al, “System For Monitoring Crops And Soil Conditions”..
	Regarding Claim 1, Saez et al teaches “l) An unmanned aerial vehicle (10) for agricultural field assessment, comprising: a control unit (20);”(Column 5, lines 7-17, “Exemplary UAS 108 include unmanned aerial vehicles (e.g., drones, multirotor craft vehicles, and quadcopters); however, manned aerial vehicles are contemplated hereby. The UAS 108 may transport the elongate probe device 112 to target sampling locations 218 for data acquisition. Flight of the UAS 108 may be managed manually and/or based on programmed parameters. The UAS 108 and/or the elongate probe 112 may communicate with a controller, microprocessor, and/or another suitable computing device 114 (See FIGS. 6 and 9A) for control operations, transmission of data acquired, and/or processing of observed data, as applicable.”);” and a camera (30);”(Column 9, lines 44-51, “Referring now to FIGS. 12A-14, partly in order to achieve the compact design mentioned above, the layout of optical sensors, LEDs, and cameras in the sensor package 106 optimizes data capture by the elongate probe 112 while dipped within the space 122 below the crop canopy 102. One or more cameras 152a-c are disposed about the elongate probe 112 on interior sensor mount surfaces 170a-c and are directed horizontally outward therefrom. The”);” wherein, the camera is mounted on the unmanned aerial vehicle at a location vertically separated from a body (40) of the unmanned aerial vehicle, and wherein the vertical separation between the camera and the body is greater than an average vertical height of plants of a crop in a field to be interrogated by the unmanned aerial vehicle;”(Column 6, lines 61-66, “The length of the retractable boom assembly 110 may vary according to the type of crop to be monitored and an associated canopy height thereof. Referring to FIGS. 3, 4, and 5, one or more linear actuators, electric motors, winches, and/or any other suitable actuators 134 may operate to extend and retract the retractable boom assembly 110”);” wherein, the control unit is configured to fly the unmanned aerial vehicle to a location in the field containing the crop; wherein, the control unit is configured to position the body of the unmanned aerial vehicle in a substantially stationary aspect above the crop at the location such that the camera is at a first position above the crop;”(Column 5, lines 7-11, ‘Exemplary UAS 108 include unmanned aerial vehicles (e.g., drones, multirotor craft vehicles, and quadcopters); however, manned aerial vehicles are contemplated hereby. The UAS 108 may transport the elongate probe device 112 to target sampling locations 218 for data acquisition.” Here teaches flying of the probe (camera) to a first position);” wherein, the control unit is configured to control the unmanned aerial vehicle to fly vertically at the location such that the camera is at a second position below that of the first position;”(Column 15, lines 17-29, “) Following data capture and successful verification thereof, the sensor package processor/controller 114 instructs the UAS 108 to increase altitude, thereby withdrawing the retractable boom assembly 110 and sensor package 106 out of the crop canopy 102, as shown in FIG. 28. Upon reaching a predetermined altitude, the UAS 108 resumes navigation to the next field sampling point 218, repeats the “dipping” maneuver, and inserts the retractable boom assembly 110 into the crop canopy 102 for further data capture. As the UAS 108 navigates from point 218 to point 218, the multicolor sensor package LEDs 164 may be activated for use as a safety beacon, flashing intermittently to warn the local area that the system 100 is present.” Here teaches that vertical up and down before/after the dipping maneuver); 
	Saez teaches capture of a plurality of images from the top to the ground in Column 4, lines 49-65, “Referring to FIGS. 1 and 2, a system 100 disclosed herein allows for crop monitoring within a canopy 102 wherein the canopy 102 is the aboveground portion of one or more plant(s) or a crop 104, formed by the collection of individual plant crowns. The system 100 includes a sensor package 106 coupled to an unmanned aerial system/vehicle (UAS) 108 by a retractable arm 110. The crop monitoring system 100 includes hardware sensors and UAS flight navigation methods that operate to “dip” (See FIG. 28) the sensor package 106 below the canopy 102 of the crop to take one or more sensor readings within a space 122 below the canopy 102. The sensor package 106 thereby gathers information concerning the crop 104, understory, and ground conditions. According to some embodiments of the presently disclosed system, an elongate probe 112 carries the sensor package 106, which is used for real-time, on-site data acquisition of parameters relating to crops, plants, and field conditions” Here teaches “one ore more sensor readings” i.e. a plurality of images “within the space below the canopy” (top of crop to the ground). However this cited section doesn’t teach images above the crops, this image of above the group is taught in Column 10, lines 9-15, “Once again referring to FIGS. 3-5, according to some embodiments, a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108 for observation of crops with broad upward facing leaves. Further, the downward facing camera 160 may capture images of crops from an altitude substantially above the canopy 102 rather than during the dipping maneuver.” Here teaches capturing of images from above the crop (before the dipping maneuver). and “and wherein the control unit is configured to record a distance of the camera above the ground for each of the plurality of images when captured.” (Column 10, lines 9-27, “Once again referring to FIGS. 3-5, according to some embodiments, a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108 for observation of crops with broad upward facing leaves. Further, the downward facing camera 160 may capture images of crops from an altitude substantially above the canopy 102 rather than during the dipping maneuver. The downward facing camera 160 may capture images while the UAS 108 navigates over monitored crops to give the grower(s) context concerning the sampling area. Additionally, the downward facing camera 160 may, perhaps in conjunction with a downward directed radar 162 also disposed on the lower portion 116 of the UAS 108, be used to determine current altitude for the UAS 108 and/or calculate a distance to the canopy 102 for the purpose of pre-determining a flight path during a forthcoming dipping maneuver. Distance to the canopy 102 may also be calculated in real time by the downward facing camera 160, radar 162, and/or LiDAR during the dipping maneuver.” Here teaches camera altitude determination above the canopy (images which are above the plant) and Column 14, lines 7-44, “The insertion depth to which the elongate probe 112 is inserted into the crop may be calculated by subtracting the altitude of the UAS 108 above the crop as determined by the output from the downward microwave radar 162 and/or LiDAR sensors from the combined length of the retractable boom assembly 110 and elongate probe 112. The UAS autopilot receives the IMU 198, 200 and altitude data from the sensor package microprocessor/controller 114 to continually adjust the altitude of the system 100 to facilitate stable data capture. Referring again to FIGS. 11D, 13, and 14 the elongate probe 112 and sensor package 106 have an interior space or lumen 202 disposed centrally therein. A ground contact probe 204, depicted in FIGS. 21-24 is further disposed within the lumen 202, as illustrated by FIGS. 11F, 11E, and 25. Referring back to FIGS. 21-24, the ground contact probe 204 comprises a tube 206 with a rod 208 disposed through the hollow interior of the tube 206. When an exterior end 210 of the rod 208 contacts the ground, the rod 208 slides vertically within the internal tube 206. A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed. A downward facing LiDAR sensor may produce inaccurate observations of distance to the ground resulting from detection of leaves, spider webs, and/or other debris within and below the crop canopy. However, the physical rod 208 has enough weight and structural integrity to negotiate small obstructions so that a reliable ground observation or solid object detection is obtained. Observations made by the ground contact probe 204 may be filtered by software algorithms, which may be performed by the microprocessor/controller 114, to smooth the data for correspondingly smooth lowering of the UAS 108 to a desired depth. The weight and length of the ground touch sensor rod 208 may be customized to suit different crops and/or crop conditions.” Here teaches the recording of altitude information of the probe (camera) at/within the canopy (images below the top of the crops to the ground))
	However Saez doesn’t explicitly teach in one section collection of images from above the crop to the ground it does teach individually that all images of all parts of the crop from above it to the ground contain useful information pertaining to its health. As such it would have been obvious to one of ordinary skill in the art to modify Saez to collect images from above the crop (during flight to the dipping location) along with the plurality of images during the dipping procedure (i.e. from the top of the crop to ground level). One would be motivated to have the UAV take  images of both above the crop(s) and from the top to the bottom of the groups in order to have both context of the images (above the crops) and also to identify the specific cause of the stress on the plants. As is taught in the two sections (Column 10 lines 15-18, “The downward facing camera 160 may capture images while the UAS 108 navigates over monitored crops to give the grower(s) context concerning the sampling area.”) and to also detect the specific cause of the stress/damage detected in the overhead images. This imaging of all parts (top to bottom of the crop) is nessecary as different diseases/pests affect different parts of the crop thus one would be motivated to check all parts of the crop to discover as many different/possible pest/diseases as possible in Column 13, lines 41-54, “Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant).” As such modified Saez renders obvious taking a plurality of images from the top of the crop to the ground level of the crop.
	Regarding Claim 2, modified Saez et al teaches “) Unmanned aerial vehicle according to claim 1, wherein the at least one image relating to the crop comprises at least one image acquired when the camera is within a canopy of the crop.”(Column 10, lines 32-55, “The cameras 152a-c, 160 may be RGB, thermal, ultraviolet, and/or infrared cameras or another suitable type of camera. According to an example embodiment, active depth sensing camera technology provides some benefits by facilitating analysis of plant leaves at different distances and orientations. Specifically, the depth sensing technology may be used to correct images captured of targets disposed at an angle or other otherwise having a varying depth from the camera. Referring now to FIGS. 12A-13, 16, and 17, one or more multicolor and/or true white (RGB+White) light emitting elements, such as multicolor LEDs 164, are disposed in a vertical configuration in the elongate probe 112, flanking the other sensors described hereinabove. Natural lighting under the crop canopy 102 is subject to significant variation. Therefore, the multicolor LEDs 164 supply lighting for each camera 152a-c during operation below the crop canopy 102. The LEDs 164 can include a capability to emit ultraviolet (“UV”) light, and the cameras 152a-c may be capable of capturing reflected UV light for diagnostic or other purposes. The cameras 152a-c may balance characteristics of a captured image, such as, for example, captured images of a crop or plant may be balanced for color correction (e.g., white balance), brightness, and contrast. For example, a light source (e.g., light emitting element 164 of the elongate probe 112 and/or natural daylight) may be identified as a basis for image corrections. Subsequently, such corrections may be made automatically or manually, in real time or during post image capture processing.” Here teaches the use of lighting source to aid the camera’s while they are within the canopy, inherently teaching image capturing of imaging devices while within the canopy.)
	Regarding Claim 3,modified Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein the at least one image comprises a plurality of images and wherein the control unit is configured to control the camera to acquire the plurality of images at a corresponding plurality of different positions between the first position and the second position.”(Column 4, lines 44-58, “Referring now to FIGS. 12A-14, partly in order to achieve the compact design mentioned above, the layout of optical sensors, LEDs, and cameras in the sensor package 106 optimizes data capture by the elongate probe 112 while dipped within the space 122 below the crop canopy 102. One or more cameras 152a-c are disposed about the elongate probe 112 on interior sensor mount surfaces 170a-c and are directed horizontally outward therefrom. The cameras 152a-c are arranged radially and symmetrically within the cylindrical middle portion 154 of the elongate probe 112, inside the optically transparent surface 168. The cameras capture images up to 360 degrees radially about an axis 166 of the elongate probe 112. In some example embodiments, multiple image views may be combined to provide radially outward imaging entirely about the axis 166” Here the 360 degree camera teaches the multiple images captured at different points between the first and second points. )
	Regarding Claim 4, modified Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein the control unit is configured to control the camera to acquire one or more images of the at least one image relating to the crop when the camera is in the second position.”(Column 4-5, lines 40-06, “) Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant). To account for this variation, the crop type and targeted crop stress may be programmed into memory/storage of the system 100 before launch. The combination of observations by the downward directed microwave radar 162 and pre-programmed crop type and crop target stress information informs the controller 114 when preparing to lower/dip the elongate probe 112 below the crop canopy 102. In accordance with the data input, the UAS 108 dips the elongate probe 112 into the crop 104 to a predetermined depth to increase the likelihood of finding the targeted crop stress. For example, the sensor package may be lowered 18 inches below the top of a corn plant crop canopy to observe a disease such as Goss's Wilt. In example embodiments, sampling may be performed according to specific zones. The zones can be user-defined or automatically detected based on present or past detection of threats. Alternatively, the data provided to a user/grower may be classified according to the sampling zones. The data can include, inter alia, a financial valuation of crop threats found therein.” Here teaches the detection of diseases (getting of a image relating to a crop) at the second position (within the canopy/at the inspection point) )
	Regarding Claim 5, modified Saez et al teaches “Unmanned aerial vehicle according to claim 4, wherein the second position comprises the ground.”(Column 14, lines 17-44, “) Referring again to FIGS. 11D, 13, and 14 the elongate probe 112 and sensor package 106 have an interior space or lumen 202 disposed centrally therein. A ground contact probe 204, depicted in FIGS. 21-24 is further disposed within the lumen 202, as illustrated by FIGS. 11F, 11E, and 25. Referring back to FIGS. 21-24, the ground contact probe 204 comprises a tube 206 with a rod 208 disposed through the hollow interior of the tube 206. When an exterior end 210 of the rod 208 contacts the ground, the rod 208 slides vertically within the internal tube 206. A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed. A downward facing LiDAR sensor may produce inaccurate observations of distance to the ground resulting from detection of leaves, spider webs, and/or other debris within and below the crop canopy. However, the physical rod 208 has enough weight and structural integrity to negotiate small obstructions so that a reliable ground observation or solid object detection is obtained. Observations made by the ground contact probe 204 may be filtered by software algorithms, which may be performed by the microprocessor/controller 114, to smooth the data for correspondingly smooth lowering of the UAS 108 to a desired depth. The weight and length of the ground touch sensor rod 208 may be customized to suit different crops and/or crop conditions.” Here teaches a ground contact sensor embodiment, thus logically/naturally the second point (data/image collection point) for a ground contact sensor is the ground)
	Regarding Claim 6, modified Saez et al teaches “Unmanned aerial vehicle according to claim 1  wherein the control unit is configured to control the camera to acquire one or more images of the at least one image relating to the crop when the camera is in the first position.”( Column 10, lines 9-18, “Once again referring to FIGS. 3-5, according to some embodiments, a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108 for observation of crops with broad upward facing leaves. Further, the downward facing camera 160 may capture images of crops from an altitude substantially above the canopy 102 rather than during the dipping maneuver. The downward facing camera 160 may capture images while the UAS 108 navigates over monitored crops to give the grower(s) context concerning the sampling area.” Here gives imaging during/before entry into the canopy)
	Regarding Claim 7, modified Saez et al teaches “Unmanned aerial vehicle according to claim 1  wherein a processing unit (50) is configured to analyse the at least one image to determine a leaf area index for the crop.”(Column 8, lines 10-29, “ As illustrated by FIGS. 9B and 9C, when the system 100 operates a monitoring mission, the UAS 108 may navigate in a grid sampling pattern (FIG. 9B) or smart sampling pattern (FIG. 9C) based on data such as an NDVI (Normalized Difference Vegetative Index) map. After the UAS 108 reaches a safe altitude based on observations of an internal GPS as compared with a safe altitude determined by UAS 108 pre-programmable software, the retractable boom assembly 110 is deployed to the second, extended position 130. When the retractable boom assembly 110 reaches the operational, extended position 130, the elongate probe 112 is flexible at the hinges 126a-f so that inertial moments are not transferred from the sensor package 106 and retractable boom assembly 110 to the UAS 108. A failure to account for the inertial moments of the retractable boom assembly 110 may result in decreased flight performance, decreased stability, and potential unplanned landing of the UAS 108. FIGS. 7 and 8 depict the system 100 in flight with the retractable boom assembly 110 flexing according to acceleration and inertial forces acting thereon.” Here teaches recognition/detection for navigating of the Normalized difference vegative index (i.e. a specific form of a leaf area index), to navigate based on a predetermined/expected map of the vegative index requires being able to detect the index values in the field)
	Regarding Claim 8, modified Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein a processing unit (60) is configured to analyse the at least one image to determine at least one weed, and/or determine at least one disease, and/or determine at least one pest, and/or determine at least one insect, and/or determine at least one nutritional deficiency.”(Column 13, lines 41-56, “Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant). To account for this variation, the crop type and targeted crop stress may be programmed into memory/storage of the system 100 before launch.” Here gives insects (pest), nutritional deficiencies, or disease of the crops. From Column 4-5, lines 61-02, “. According to some embodiments of the presently disclosed system, an elongate probe 112 carries the sensor package 106, which is used for real-time, on-site data acquisition of parameters relating to crops, plants, and field conditions. The data acquired thereby may be collected and processed by hardware sensors, software, and associated support equipment included in the crop monitoring system 100 for imaging and sampling biotic and abiotic matrices.” Here is taught the data analysis to recognize the various diseases/conditions.  )
	Regarding Claim 12, modified Saez et al teaches “Unmanned aerial vehicle according to claim 7, wherein the camera is configured to acquire at least one image relating to the field, and wherein the processing unit is configured to analyse the at least one image relating to the field to determine the location in the field.”( Column 8, lines 10-14, “As illustrated by FIGS. 9B and 9C, when the system 100 operates a monitoring mission, the UAS 108 may navigate in a grid sampling pattern (FIG. 9B) or smart sampling pattern (FIG. 9C) based on data such as an NDVI (Normalized Difference Vegetative Index) map.” Here gives navigation (inherently requiring recognition of position) based on the index (imagery) with the field)
	Regarding Claim 13, modified Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein the unmanned aerial vehicle comprises location determining means (90).”(Column 6, lines 38-44, “Still further, the elongate probe 112 may include a GPS device for location tracking and/or time tracking. Alternatively or in combination, the elongate probe 112 may utilize a GPS device of the UAS 108, if such a device is already present therein. Accordingly, images captured and data acquired with the elongate probe 112 may be geotagged based on data from the GPS device.” Here teaches the sue of GPS to determine/track position. Column 8-9, lines 57-020, “The data from the first IMU 198 may be used in conjunction with a second IMU 200 disposed in or on the UAS 108. With the data from the combination of IMUs, the extent of the retractable boom assembly 110 with the weight of the elongate probe 112 may be used similar to a pendulum inertia damper negating the forces applied to the UAS 108 from the boom assembly itself. This process shares some properties with noise canceling. The data gathered by the first and second IMUs 198, 200 may be used to control the speed, direction, and acceleration of the UAS 108 such that forces acting on the UAS 108 are absorbed and stable flight is maintained. Further, the IMU inputs, may be processed such that the weight of the elongate probe 112 is used as a counter balance to rapidly slow down the drone, resulting in improved flight efficiencies. Referring to FIGS. 10A and 10B, for example, if the retractable boom assembly 110 swings in a first direction, the first IMU 198 will communicate same to the controller/processor 114 (FIG. 9A). In response to the observations of the first IMU 198, the controller 114 instructs the UAS 108 to navigate in a direction opposite the swinging of the retractable boom assembly 110 thereby calming and settling the forces acting on the system 100. Furthermore, the controller 114 may use inputs from both the first and second IMUs 198, 200 to determine a stable flight pattern or to react to shifting forces in-flight. The first and second IMUs 198, 200 are in consistent communication with the controller 114 and the navigational controls of the UAS 108 in order to maintain safe, stable flight during flight to and from locations within the grower's field as well as during the dipping maneuver described hereinthroughout (FIG. 28).” Here teaches the use of an IMU to determine location/navigation)
	Claim 14, is a method version of the device  (UAV) claim 1, the interal elements of the claim are identical in terms of the scope as claim 1, Saez et al is equally applicaple to the physical uav as the programming/performance using it. Thus the ground of rejection for claim 14 are identical to claim 1.
	Regarding Claim 15, claim 15 is a “computer program element” of claim 14, which in turn is a method version of the device of claim 1. Saez et al teaches a drone system/method which is run on using a computer (processor/memory) code. Column 5, lines 7-25, “Exemplary UAS 108 include unmanned aerial vehicles (e.g., drones, multirotor craft vehicles, and quadcopters); however, manned aerial vehicles are contemplated hereby. The UAS 108 may transport the elongate probe device 112 to target sampling locations 218 for data acquisition. Flight of the UAS 108 may be managed manually and/or based on programmed parameters. The UAS 108 and/or the elongate probe 112 may communicate with a controller, microprocessor, and/or another suitable computing device 114 (See FIGS. 6 and 9A) for control operations, transmission of data acquired, and/or processing of observed data, as applicable. The elongate probe 112 may be removably coupled to or integral with the UAS 108. The elongate probe 112 may extend from a lower portion 116 of the UAS 108 for the purpose of more easily accessing the space 122 below the canopy 102 at the target sampling locations/points 218. The elongate probe 112 may be adjustable in length and/or orientation so as to be directed as desired for a particular application.” .Thus claim 15 has identical grounds of rejection to claim 14 which has identical grounds of rejection to claim 1.
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Saez et al as applied to claim 1 above, and further in view of US 10175693 B2, Liu,  “Carrier For Unmanned Aerial Vehicle”.
	Regarding Claim 10, modified Saez et al teaches a system which includes lower of the payload such that it reaches the ground next to the crops Column 14, lines 16-44 “Referring again to FIGS. 11D, 13, and 14 the elongate probe 112 and sensor package 106 have an interior space or lumen 202 disposed centrally therein. A ground contact probe 204, depicted in FIGS. 21-24 is further disposed within the lumen 202, as illustrated by FIGS. 11F, 11E, and 25. Referring back to FIGS. 21-24, the ground contact probe 204 comprises a tube 206 with a rod 208 disposed through the hollow interior of the tube 206. When an exterior end 210 of the rod 208 contacts the ground, the rod 208 slides vertically within the internal tube 206. A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed. A downward facing LiDAR sensor may produce inaccurate observations of distance to the ground resulting from detection of leaves, spider webs, and/or other debris within and below the crop canopy. However, the physical rod 208 has enough weight and structural integrity to negotiate small obstructions so that a reliable ground observation or solid object detection is obtained. Observations made by the ground contact probe 204 may be filtered by software algorithms, which may be performed by the microprocessor/controller 114, to smooth the data for correspondingly smooth lowering of the UAS 108 to a desired depth. The weight and length of the ground touch sensor rod 208 may be customized to suit different crops and/or crop conditions.” Here teaches that in at least some embodiments the “second” end point of the sensor probe during a “dipping” maneuver is the ground. However Saez et al does not teach that the probe/payload is part of the landing gear/legs
	Liu teaches a similar uav system in which a lower-able payload is included on/part of the landing legs of the UAV. Liu teaches in Column 23, lines 5-19, “In particular, the carrier 105 herein includes two guides 1051 and 1052 that are substantially parallel to each other and on one of the guides, e.g., the guide 1051, is arranged an actuation assembly, which is depicted as a guide screw assembly 1053 including an actuation assembly, such as one or more motors. A gimbal 106 is connected with the guides. For example, one side of the gimbal is connected with the guide of the carrier (e.g., guide 1051) that is arranged the guide screw assembly. Another side of the gimbal is connected with the other guide of the carrier (e.g., guide 1052). The payload 107, which is shown as an imaging device, such as a camera, is coupled to the carrier such that the payload driven by the gimbal may be capable of rotating in one or more degrees of freedom, such as around a pitch axis, a roll axis and a yaw axis, in case the gimbal is a 3-axis gimbal.” Here teaches the payload is connected ot the carrier (guide 1051/1052), in column 28, lines 38-45, “Further, two support members are also coupled to the central body for supporting the UAV when it is resting on the ground. In some embodiments, when the UAV is flying in the air, the two support members may be pulled back, therefore providing more operation spaces for the UAV. The support members may be landing stands configured to bear weight of the UAV when the UAV is on the ground”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Saez et al to instead of using the boom (mechanical arm) attachment system and separate landing legs to instead use the adjustable guides and payload system as taught by Liu. Such a modification would be obvious under the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Saez et al teaches the general system but lacks the camera’s located on the landing legs of the craft. Instead having the camera payload and legs being separate parts (II) Liu teaches a uav of similar type (both are rotor copter uavs) which includes the camera payload being attached to/part of the landing legs. (III) The modification does not appear to result in unpredictable results in that the modified component is still performing the same functions as described in the both texts, further as Saez et al discloses multiple different structures for the attachment of the payload, including both rigid (the boom/arm) and non-rigid, such as the retracting rope/pully, it doesn’t appear that the specific structure of Saez et al matters so long as it descends sufficiently from the main body of the UAV. The resulting modified Saez would teach all aspects of claim 10.
	Regarding Claim 11, Modified Saez teaches “Unmanned aerial vehicle according to claim 10, wherein the unmanned aerial vehicle comprises at least one leg (70) attached to the body of the unmanned aerial vehicle, and wherein the camera is mounted on a leg of the at least one leg.”(Liu column 23, lines 5-19, “In particular, the carrier 105 herein includes two guides 1051 and 1052 that are substantially parallel to each other and on one of the guides, e.g., the guide 1051, is arranged an actuation assembly, which is depicted as a guide screw assembly 1053 including an actuation assembly, such as one or more motors. A gimbal 106 is connected with the guides. For example, one side of the gimbal is connected with the guide of the carrier (e.g., guide 1051) that is arranged the guide screw assembly. Another side of the gimbal is connected with the other guide of the carrier (e.g., guide 1052). The payload 107, which is shown as an imaging device, such as a camera, is coupled to the carrier such that the payload driven by the gimbal may be capable of rotating in one or more degrees of freedom, such as around a pitch axis, a roll axis and a yaw axis, in case the gimbal is a 3-axis gimbal.” And In column 28, lines 38-45, “Further, two support members are also coupled to the central body for supporting the UAV when it is resting on the ground. In some embodiments, when the UAV is flying in the air, the two support members may be pulled back, therefore providing more operation spaces for the UAV. The support members may be landing stands configured to bear weight of the UAV when the UAV is on the ground”. Liu’s modification from claim 10 teaches that the payload and landing stand/leg are part of the same structure/the payload is integrated onto the landing leg.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 2, 7, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4 and 5 of U.S. Patent No. US 11137775 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims 1 of the referenced US patent is a combination/contains all the elements of claims 1, 2, 7, 14, and 15 of the current application; however claim 1 lacks the plurality of images; however in light of claims 2 and 4 and 5 of the patent a plurality of images wherein one is above the crop (claim 5) to the ground (claims 2 and 4) becomes an obvious implementation. Further the amended determining of the image height of the plurality of images is also claimed (in a more specific form) in U.S. Patent No. US 11137775 B2 claim 1’s element of “wherein the control unit is configured to determine a reference height from the ground by acquiring imagery from the ground for further determining the height of all mages above the ground.”
	While the current’s application dependencies between claim elements result in broader scope than reference patent document, given that different elements do not necessarily change the underlying functions of each other and/or are merely more specific implementations of claim language of the current application (e.g. the leaf index elements of patent claim 1 is a more specific version of application’s claim 7, thus it renders claim 7 obvious) their existence in one claim render obvious them being parted out into separate claims and/or a claim which only contains individual elements. The patents claims 2, 4, and 5 render obvious a plurality of images starting from above the crop (first position/claim 5) to the ground level (claims 2 + 4)
	Further claim 7 of the application is identical, in terms of internal elements, to claim 6 of U.S. Patent No. US 11137775 B2.
	Claims 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11137775 B2. While claim 3 is not identical to claim 2 of the us patent, i.e. us patent claims a “different positions that are not position one”, whereas the current application claims different positions between the “first” position and “second” position; as claim 1 of the us patent it is already known that the uav is moving from the first position to the second position, ergo the “not position one” positions of us patent can only consists of position between the first and second position, thus the claims while not identical in terms of wording are identical in their scope of protection.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 11137775 B2, both are claiming the taking of a crop image while in the second position. 
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 11137775 B2, both the claims contain the element/limitation that a image of the crop is taken at the first position, as claim 1 of the us patent render obvious/provisionally rejects claim 1 of the independent application, this identical dependent claim 5 of the us patent would render obvious claim 6 of the current application.
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11137775 B2, both claim a “position determining means”; as claim 1 of the us patent renders obvious/provisionally rejects claim 1 of the independent application, and these two claims (13 of application and claim 12 of the U.S. Patent) are identical, dependent claim 12 of the us patent would render obvious claim 13 of the current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1000540 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661